Citation Nr: 9916078	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-44 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral plantar keratosis.

2.  Entitlement to an initial compensable evaluation for an 
essential tremor of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to October 
1995.

This appeal arises from a June 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to service connection for bilateral 
plantar keratosis and essential tremor of the hands and 
evaluated the disabilities as noncompensably disabling, 
effective from November 1, 1995.  In July 1996, the veteran 
disagreed with the assigned evaluations associated for the 
right foot and tremor of the hand disabilities.  
Nevertheless, a statement of the case (SOC) addressing 
entitlement to an increased evaluation for bilateral plantar 
keratosis and tremor of the hands was issued in September 
1996.  The veteran perfected the appeal in September 1996.  

Regarding plantar keratosis of the left foot, on substantive 
appeal, the veteran also expressed disagreement with the 
assigned noncompensable evaluation and on the October 1996 VA 
Form 646 and March 1997 Informal hearing presentation, the 
veteran's representative again expressed disagreement with 
the assigned noncompensable evaluation.  In consideration of 
the foregoing development, the Board of Veterans' Appeals 
(Board) finds that the issue has been properly developed for 
appellate consideration and that appellate consideration of 
the issue at this time will not prejudice the veteran, as in 
September 1996 a pertinent SOC was issued to the veteran.  

On the March 1997 Informal Hearing Presentation, the 
veteran's representative, at that time, stated although the 
issues of entitlement to service connection for back, neck, 
and knee pain would not be addressed, it was requested that 
the Board still consider the veteran's concerns.  Review of 
the record shows that the veteran has not expressed 
disagreement with the RO's determinations associated with 
these matters; thus, the representative's intent is unclear 
to the Board.  Nevertheless, the Board notes that if the 
veteran wishes to reopen any of the aforementioned claims, he 
may contact the RO. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The record shows that the veteran's bilateral calluses of 
the feet are productive of pain and tenderness without 
limitation of motion and impairment of function.

3.  The record shows that the veteran's essential tremor of 
the hands is benign and not productive of functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral plantar keratosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.31, 
4.40, 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for entitlement to a compensable evaluation 
for an essential tremor of the hands are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.31, 4.40, 4.124, Diagnostic Code 8512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in June 1996, service connection for plantar 
keratosis of the right foot and an essential tremor of the 
hands was granted and evaluated at zero percent, effective 
from November 1, 1995.  The veteran appealed therefrom.  
Accordingly, in this case the veteran was awarded service 
connection for a disability and he appealed that original 
rating.  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993). 

Plantar keratosis of the feet

The service medical records also show in November 1994, the 
veteran reported a long history of problems with plantar 
keratosis of the right foot.  He stated a callus of the 
middle of the forefoot caused difficulty with weight bearing.  
Examination revealed a 1-centimeter size callous at the base 
of the plantar third metatarsal phalangeal (MTP) joint 
without evidence of synovitis but with discomfort on range of 
motion.  Distal neurovascular was intact and X-rays showed no 
evidence of joint changes anteriorly or posteriorly although 
on lateral views, it was difficult to make out the third 
metatarsal clearly; exostosis was not seen.  The impression 
was plantar keratosis third MTP joint plantar surface.  
Service medical records show continued treatment thereafter.  
For instance, in November and December 1994, complaints of 
bilateral pain of the third metatarsal phalangeal plantar 
keratosis were documented and the veteran was treated with 
shoe inserts.  Later in November 1994, clinical findings 
remained the same.  A December 1994 Medical Board report also 
restates the aforementioned findings and diagnosis.  It was 
opined that the veteran should continue conservative therapy 
and possibly proceed with surgical intervention.  The records 
then show that the veteran was place on limited duty for 6 
months.  On examination in August 1995, "calluses" was 
noted.

At VA examination in December 1995, it was noted that the 
veteran was employed as a postal worker and that he 
complained of abnormal calluses of the right foot.  On 
examination, tender callous formation on the right plantar 
surface at the distal end of the third metatarsal, 
bilaterally was noted.  A large callous formation over the 
proximal 5th metatarsal head on the plantar surface on the 
right was also noted.  The veteran stated that he frequently 
trimmed the calluses but they remained sore.  X-ray finding 
dated in December 1995 shows a normal right foot.  The 
impression was callous formation of bilateral feet, 
especially the right, possibly secondary to postural 
imbalance.

In June 1996, service connection for plantar keratosis, 
bilaterally was granted and evaluated as noncompensably 
disabling, effective from November 1, 1995.

At VA examination in September 1997, the veteran stated 
although he had not received treatment for calluses of the 
feet since service, he trimmed the calluses at home.  The 
veteran added he worked part-time as a mail handler but 
worked 40 hours a week.  Specific evaluation revealed on 
squatting, pain of the right lateral foot was expressed.  
Supination and pronation were within normal limits: 
supination ranged from 0 to 30 degrees, bilaterally, and 
pronation ranged from 0 to 20 degrees, bilaterally.  On the 
left, plantar flexion ranged from 0 to 45 degrees and 
dorsiflexion ranged from 0 to 20 degrees in the ankle joint.  
On the right, a 1.7-centimeter diameter callous at the base 
of the distal third metatarsal, .7-centimeter at the proximal 
base of the fifth metatarsal, and tenderness over the fat pad 
on the plantar surface of the foot in the distal second and 
third plantar metatarsal area suggestive of Morton's neuroma 
but without palpable lesions, were noted.  The left foot 
showed first metatarsophalangeal joint of the plantar surface 
and a 2-centimeter diameter callous on the plantar surface of 
the left foot at the distal second and third metatarsal.  
Dorsalis pedis and posterior tibiale pulses were normal.  No 
significant deformity or secondary skin or vascular changes 
were noted.  X-rays showed moderate bilateral pes planus.  
The diagnosis was bilateral calluses plantar surfaces of the 
feet.  After examination, the examiner stated that the 
veteran worked 40 hours a week and had not missed time from 
work due to his foot problems.  The examiner stated although 
at times the veteran had to sit at work, the disability was 
not disabling.  Regarding functional loss resulting from 
pain, instability, calluses, or limitation of motion, the 
examiner stated as noted by range of motion, there was no 
limitation of function.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Rating Schedule provides that normal range of motion for 
the ankle on dorsiflexion is from 0 to 20 degrees and plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71-3, Plate 
II (1998).

The Rating Schedule also allows a 10 percent evaluation for 
moderately disabling foot injuries, a 20 percent evaluation 
for moderately severe foot injuries, and a 30 percent 
evaluation for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

After reviewing the pertinent evidence of record, the Board 
finds that entitlement to a compensable evaluation for 
bilateral plantar keratosis is not warranted.  As shown 
above, the veteran's bilateral foot disability is not 
productive of moderate impairment.  38 C.F.R. §§ 4.7, 4.31, 
4.71a, Diagnostic Code 5284.  Although clinical evaluation 
reveals abnormal calluses of the left and right foot with 
some discomfort and tenderness, objective findings also show 
that supination and pronation are within normal degrees, as 
supination ranged from 0 to 30 degrees and pronation ranged 
from 0 to 20 degrees, bilaterally, and on the left plantar 
flexion ranged from 0 to 45 degrees and dorsiflexion ranged 
from 0 to 20 degrees.  38 C.F.R. § 4.71-3, Plate II.  
Objective evaluation also showed that no significant 
deformity or secondary skin or vascular changes were 
detected.  In addition to the foregoing, after examination, 
the examiner stated that the veteran's disability was not 
disabling and there was no limitation of function.  
Considering the foregoing, the Board finds that the veteran's 
bilateral foot disability does not more nearly approximate 
the criteria required for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5284.

As indicated above, the positive findings of tenderness and 
discomfort of the feet are acknowledged.  Nevertheless, even 
when considering DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that the currently assigned noncompensable 
evaluation is appropriate.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that functional 
impairment which interferes with lifestyle and employment 
activities and which is supported by adequate pathology is 
recognized as resulting in disability.  Id.; 
38 C.F.R. § 4.10.  In this case, even when considering the 
positive findings of record, entitlement to a compensable 
evaluation is not warranted.  The Board reiterates that on 
examination, range of motion was within limits bilaterally 
and after examination, the examiner found when considering 
functional loss resulting from pain, instability, calluses, 
or limitation of motion, no limitation of function was 
present.  Additionally the record shows that the veteran has 
not lost time from work as a result of his service-connected 
disabilities.  The veteran works as a postal carrier 40 hours 
a week.  In view of the foregoing, the Board finds that the 
veteran's bilateral plantar keratosis is properly evaluated 
at zero percent.  38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Code 5284.

Finally, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application to the June 1996 rating action, the 
Board finds that the veteran's disability was not shown to be 
productive of moderate impairment during any period when 
service connection was in effect.  Thus, additional 
consideration in this regard is not warranted.  Entitlement 
to a compensable evaluation is denied.

Tremor of the hands

The veteran also seeks a compensable evaluation for tremor of 
the hands.  Service medical records show in July 1993, a 
periodic examination revealed right hand tremor on writing 
and that the veteran received a neurological consultation for 
progressive development over a one-year period for a tremor 
of the right hand.  At that time, the veteran described the 
tremor as an action tremor without a significant resting 
tremor.  He also noted that he was right-hand dominant.  
Nevertheless, a slight tremor of the left hand was also 
noted.  The report then shows that otherwise, objective 
findings were normal and that the disability was probably 
representative of a form of essential tremor although other 
etiologies must be rule out.  The consultation report also 
shows that the tremor did not significantly impact the 
veteran's ability to perform his duties at work or other 
normal daily activities although it had a mild affect on his 
handwriting.  The service medical records thereafter, 
extending from July 1993 to August 1995 show continued 
treatment for a tremor of the hands.  The reports also show 
that the veteran was prescribed medication such as Primidone, 
Mysoline, and Inderal.  The assessment throughout service 
remained an essential tremor.  

At VA examination in December 1995, the veteran gave a 
history of an intermittent essential tremor of the hands, 
right worse than left.  He also noted that he was right-
handed.  Neurological examination revealed a slight tremor, 
worse on the right, although at times on observation, the 
veteran did not seem to exhibit any tremor.  The examiner 
then wrote while writing a tremor was noted, but a resting 
tremor was not observed.  The impression was benign essential 
tremor.  

In a June 1996 rating action, service connection for an 
essential tremor of the hands was granted and evaluated as 
noncompensably disabling, effective from November 1, 1995.  

VA examination in September 1997 shows that the veteran 
exhibited a fine tremor, more marked on the right than on the 
left.  On neurologic examination, the tremor appeared to 
increase when the hands were outstretched.  There was no 
evidence of a resting tremor.  Finger to nose was performed 
with no passing point, Romberg was negative, and no muscle 
atrophy or sensory or motor loss was noted.  Range of motion 
of the upper extremities was also normal.  Specific 
evaluation was negative for migraine headaches, paramyoclonus 
complex, and a chorea/choreiform disorder.  The diagnosis was 
benign essential tremor.  In the comments section, the 
examiner stated that the veteran worked forty-hours a week 
and had not lost time from work because of his illness.  The 
examiner added that the range of motion contemplated pain, 
fatigue, weakness, coordination and alteration by repetition.  
Examination was devoid of evidence of any other neurological 
abnormalities other than his tremor which was a benign 
essential tremor.  The veteran was not under any care or on 
medication for the disability.  

As noted above, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The Rating Schedule provides that mild incomplete paralysis 
of all intrinsic muscles of hand, and some or all of flexors 
of wrist and fingers, paralyzed (substantial loss of use of 
hand) warrants a 20 percent evaluation, moderate incomplete 
paralysis of the major and minor extremities warrant a 40 and 
30 percent evaluation, respectively, and severe incomplete 
paralysis of the major and minor extremities warrants a 50 
and 40 percent evaluation, respectively.  Complete paralysis 
of the major and minor extremities warrant a 70 and 60 
percent evaluation, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8512.

As noted above, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met, 38 C.F.R. § 4.31, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In this case, the Board finds that the currently assigned 
noncompensable evaluation is appropriate.  Thus, entitlement 
to an increased rating is not warranted.  The Board is 
cognizant of the veteran's tremor of the hands.  
Nevertheless, the clinical data of record fails to show that 
the tremor is productive of any impairment.  The medical 
evidence shows the presence of a tremor when writing or when 
the hands are outstretched but there is no evidence of a 
tremor on resting.  On objective evaluation, the veteran 
performed finger to nose with no passing point, Romberg's was 
negative, and no evidence of muscle atrophy or sensory or 
motor loss was demonstrated.  Range of motion of the upper 
extremities is normal as well.  The diagnosis is benign 
essential tremor.  The Board also noted points out that after 
examination, the examiner explained that range of motion 
tests considered symptoms of pain, fatigue, weakness, 
coordination, and alterations by repetition.  The examiner 
added, except for the tremor (which was only observed when 
writing or upon outstretched hands), neurological examination 
was normal.  Additionally the veteran worked 40 hours a week 
as a postal worker and had not lost time from work.  In view 
of the foregoing, the Board finds that the currently assigned 
noncompensable evaluation is appropriate because the 
veteran's disability is not productive of impairment.  
38 C.F.R. §§ 4.7, 4.31, 4.124a, Diagnostic Code 8512.

Regarding DeLuca, the Board finds that compensation in this 
regard is not warranted.  Again, the veteran has a benign 
essential tremor.  The disability, however, is not productive 
of pain, fatigue, weakness, loss of coordination, or easy 
fatigability.  The medical evidence is also devoid of 
findings demonstrative of muscle atrophy, sensory or motor 
loss, or additional neurological impairment.  Further even 
with the tremor of the hands, the veteran has not lost time 
from work or shown that the disability interferes with his 
lifestyle.  As such, an increased evaluation in this regard 
is not warranted.  DeLuca, supra; 38 C.F.R. § 4.10.

In this matter, it is also noted since service, the veteran's 
disability has not been productive of moderate impairment.  
Thus, additional consideration for "staged ratings" is not 
warranted.  Fenderson, supra.  Entitlement to a compensable 
evaluation is denied.


ORDER

Entitlement to a compensable evaluation for bilateral plantar 
keratosis is denied.

Entitlement to a compensable evaluation for an essential 
tremor of the hands is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

